E   A'ITORNEYGENEBAL.
                                  OF   EXAS

 Grover Sellers
 -SON
AlTGRNEN     GENERAL




      HonorableWearer Baker, Chairman
      Board of Control
      Austin,Texao

      Dear Sir:                               Opinionlvo.O-6965
                                              Re: Authorityof Board of Control
                                                  to contractwith Federal
                                                  Gorerment for lease of any
                                                  abandonedAmy Camp or Camp8
                                                  for eleqmonynaryssrrlce.
               Your recentcommunloatlonto this departmentmade, in part,
      a8 followe:

                ** * l In view of the fact that Texaa hae
           more than one hundredtrainingcappa for armed forcea,
           a plan was suggestedwherebywe could acquirecome of
           theseForts to take care of the eleemosynarymade of
           this State,particularlyla the above mentionedfields.
           The Legislature,by CoucurrentRenolution,Importuned
           the Membersof the Congressof Texas to help aa; and
           In additionthereto,duly enactedthe folloviuglaw:

                      "In Item 30 of sec. 2 of 9. B. 317, 49th
                  Legislature,
                             RegularSession,we find the
                  followiug:

                       "'TheBoard of Control is hereby authorized
                  to leasefrom any ageucy bf the Federal Gorern-
                  ment for ncmiaalconsideration  auy fort, army
                  camp or any other facilityfor any period of time
                  not to exceedten years, for any we or purpose in
                  eleemosynaryservice,and any unexpendedmum0 at
                  the end of the flret year of the biennium,end-
                  ing September1, 1947, Is hereby appopriatedout
                  of the maintenanceand eupportfpds a.8provided
                  for in House Blllllo.206 of the Forth-ninthLagla-
                  laturafor the purposeof paying any euch lease or
                  leaeem,repairsand reconvertingsuch facilityor
                  facilitiesto rult the aeeda of elemorynary eenlce,
                  paylqgall supportand maintenancecoet, utilities,
                  bilJ.#of every kind and character,and salarleenece#-
                                                                       .   I




HonorableWearer Baker, pqe 2, o-6965



         aary to the operationthereof,for maid blennlm,
         or for the pnrpoeeof rumoringany property,or
         properties,acquiredby the State for eleemorynary
         purpoaerfrom any location,or locatlono,unto State
         owned laude,and for the purposeof paying all ex-
         pensesnaoaasary and incidentthereto,provided,
         hoverer,that auy salary,or salarleaset up by the
         State Board of Control Incidentand neceasau for
         the operationof such facility,or facilitler,ehall
         not exceed In cost the mm of mouey appropriatedfor
         the mm, or similarpoaitlonsin eleemomyuarymm-
         ice.'

              qou will furtherfind a# a part of the eleemo#ynarybill
    which va.spassed unanirously by both the House and Senate,the
    followiugappropriation  mearure:

             "There le he-by appropriatedto the State
        Board of Controlany unexpendedbalaance  in auy
        ftmd or item appropriatedto any eleemoayuaryin-
        stitutionremainingat the end of the currentfle-
        cal year and at the end of the flmcal year ending
        August 31, 1946, to be wed by the Board of Control
        for the followlegpurposesonly:

              "'1. For the repairing,remodellugand/or
         renovatingof any hospital,ward building,dorritory,
         or soy other buildingat any Elesroryna~ Inatitntion.
             II
              '2. For the replacementand installationof any
        plumbingfixtures,electrlcalviriugand fixtures,
        heating ineulatloru,and my like equipmentat any
        aleemosyamy 1natitution.

             "'3. For conetructloaof any new building,or
        building,and purohaaeof equlaent and furniture
        necessaryto place mame In me at any eleemorynary
        institution,or at my other desirablesite, where
        sufficientlaudscan be obtainedwithout coot to
        the state.

             "'4. For the mpport and maintenancefor opera-
        tion and um of any uew or renovatedbuildingor
        buildiugnwhich &all Includethe employmentof mf-
        flolentpersonnelto operateand maintainmaid bulld-
        ing or bulldlaga. Salariesof raid employeer#hall
        not exoeedthose paid in mlmllariustltutionrfor
        aame or minllarwork.
HonorableWearer Baker, page 3, O-6965



              "'5. Thw Board of Cpntrol shall during thw
         biwuniumwudlpgAuguwt 31, 1947, If labor and
         material6arw available,opwnd $20,000.00iron
         said unexpendedbalaucwfor conwtmction of lir-
         ing quwrtwrrfor employewwof the Wichitw Fallw
         State Hospital.

              "'6. For the purpowwof reconvwrtlngto State
         eleemowynarysenlca any U. S. army carp or camps
         in the State of Texas which has or have been or may
         be abandonedby the armed forcws of the United States.
         Thlw to laoludwthe cost of any repair6or improve-
         ments necessaryfor the rwconrwrsionof said cslapor
         cwmpw, thw cost of support,operationand mnintenanca
         therwof,and the cowt of employingwufficlwntpersonnel
         in COMectiOU  therewith. Salariesof such employees
         are not to exceed those paid in wlmilarlnwtitutionw
         for the same or nirilarwork.'

              "In view of the aforesaidlwglwlation,thiw Board
    has nude applica$ionfor thrrw faoilltlweformerlyused by
    the armed forcer; to wit:

              'TortRinggold,Texas, a.8a tubercularhospital;

             "Thw P. 0. W. Camp wt Brady, Texas, for a jurwnilw
    dwlinquwntBwgro Girls' School;and

             "P. 0         W.   Camp at I(wxia,
                                              Twxaa, for handicapped
    children.

              "There is speciallwgielationwupportiugthe maln-
    tenancwof the P. 0 W. Camp at Brady for the aforesaidnwgro
    schooland the hwrwinaftwrwwt out inquiresarw not directed
    to its operation.
              “i   l   *



              "Throughthe courtwwyof nwmbwrw of your staff
    workingwith our legalrwpreawntatirw from thlw Board before
    the organlratlonof thw 49th Legislature,the aforwwaid
    lwgiwlatlonwaw writtenand Incorporatedin blllw duly
    pawned by the Le$lsl.aturw
                             anq hereinabovewet out. For
    your furtherinformation,thq Comptrollerof PublicAccounts
    certified,aw requiredby the Constitution,to the appropria-
    Mon.

             "Will you kindlyad+ww this Board whether thw
    prorlwionof thw aforwwaldldglwlationerw legal and effective,
                                                                           ’




HouorablwWeaver Baker, page 4, O-6965


    according to the readingthereof, and whetherthlw Board la
    empoweredto actiratwsuch abandonedfacilitlwe,reconvert
    and maintainthen in the manner thereinprovided.'

              "Amongthe generalpowers of the Board of Control'rwgarding
wlwemoeynarylnwtltntionwlioted uudwr Article 693, RevisedCivil Statutes,
are the following:

             '1. To make rules and rwgulatilonsfor the
    governmentof the State wleerowyneryinwtitutionw, not
    inconsistentwith t&w Conwtltutionand laws.

              "5. To make all contractsand nwcwwwaryar-
    rangementsfor the erectionof buildingor impmramentw
    upon the groundsof thw institutions.

              "7. It shall wxwrciwwa carefulwupwnlwion
    ovwr the gwneralopwrationwof such inwtitutlonwand control
    the expenditurea,and direct thw manner In which thwlr
    revenueshall be diwburwwd.

              "8. It may take and hold in truwt any gift or
    devise of rwal or personalwwtatwfor the bwnwfltof such
    Institutionand apply the wemw aw the donor or dwriwor
    nay direct."

                 Section35 of Article 3 of our Conwtitutloaprorldwa,
in part, that:

              30 bill, (exceptgeneralappropriationbillw,
    which may embracethe rwrloussubjectsand accounts,for
    and on accountof which moneys are appropriated)ehall
    containmorw than onw subject,which shall be expressed
    la its title."                      /

              The captionto the ElewmoeynaryAppropriation  Bill of the
49th Legislature,more specificallydesignatedaa H. B. 206, Chap. 237,
49th Legislature,RegularSeseion,reads as follows:

              *An st making appropriationw for thw wupport,
    melntwnanceand improvementof thw Eleemosynaryand Reforma-
    tory Institutionsof the State of Texww for thw two year
    period bwginalugSeptember1 1945, and endingAu&uwt 31,
    1947; ana prescribingcwrtwlnrwgulationeand rwwtrictions
    itirwwuectto the expenditureof said appropriations;  and
    declaringau wmwrgwncy." (Bphawlw ourw)

              Thw captionto the DepartmentalAppropriation Bill of
said Leglwlaturw,more apeclflcallydwalgnatwdl e S B. 317, Chap. 378,
HonorableWwavwr Baker, page 5, o-6965



49thLegislature,RwgulwrSwwwion,rwadw, in part, aw follovw;

              "An Aot making wpproprlatlonwfor the wupport
    and maintenanceof the wxwcutlvwand admlnlwtrativw  dw-
    part4nwntwand wgwnciwwof the Statw Qover~wnt for the
    two-ywarperiod beginningSwptwmbwr1, 1945,and ending
    August 31, 1947,wnd for paymentof other wpwolfiwdolalmw
    and Item; * l *provingfor the Board of Control to
    nwgotlatwpurchaseof Fwdwral commodltlew;w w *providing
    that thw Board of Controlmay be authorizedto leaaw and
    opwrwtwany army camp of fort frcm the Federal Governmwnt;
    and providingw~wclfio1Imltatloneand regulationwvia rwfwr-
    enow to the wxpwndlturwof the app~oprlatlonw made hwrein;
    and declaringan emergency." (Emphasisourw)

               It will be noted that Item 30 of Section2 of 3 Barb. 317,
quotedIn your communicationto this department,appropriatesto the
Board of Controlfor the purposesthereinwet forth any unexpendedwumw
at the end of the first year of the bienniumendingSeptwmbwr:l,1947,
out of the maintenanceand supportfundw aw providedfor in House Bill
IVo.206 of the Forty-ninthLegislature.

               Your quotationsfrom the EleemosynwryBill are from
Section2 of said H. B 206. It Is to be noted that wald Section2 .
appropriatesto the Boerd of Controlfor the purposesbhwrelnwet
forth and quotedin your communication, any unexpendedbalance In any
fund or Itwm appropriatedto any wl&wmowynwryInstitutionremaining
at the end of the currentfiecal  year (1944-1945)and at the wnd of
thw fiscalyear endingAuguwt 31, 1946. It should also be noted that
each portionof said two generalappropriation  bills quoted In your
communicationappliesstrictlyto eleemowyneryservice. Therefore,
all of wald quotedprovlwlonwwre gwrmwnwto wlewmowynwrywwrvlcw,
and must be read and oonwlderwdIn connectionwith each other.

               A carefulreadingof these provlwionwin wald approprla-
tion bill6 convlnceeuw that they do not violateSection 35 of Article
3 of our Constitution,said provisionaare germaneto and definitely
connectedwith thw subjectof the appropriations,  viz: elwwmowynary
service,as clearlycovered by the captionto H. B. Ro. 206. Such ner-
vice, by general law,lwunder the mauagwmwntaud jurlwdlotionof the
Board of Control,which Is one of the admlnlwtratlvw dwpartmwntsand
agwnclwwof our Stste Covwrument. Article693, RevisedCivil Statutew,
1925,from vhich vw have theretoforequoted,liwtw the generalpowers
and dutiww of said Board of Controlfor the governmentof thw State
slwwmowyuaryinwtitution. It is certain,therwforw,that ample provl-
wlon has bean made by gwnerallaw for the proper applicationof any
funds appropriatedfor elwemowynwryserviceby the Leglwlatureof
Texas. Such funds, of courww,must be expendedand appliedIn accord-
anew with the lawfulregulationsand restriction8containedInthw
appropriations.
HonorableWeaver Baker, page 6, 0-6965



               The canw of Conlwy v. Daughtersof the Republic,(Sup.
Ct.) 156 S. W. 197,InvolvedlegielatlonclaImadto be in violation
of Section35, Article 3 of our Constitution.The State, pursuant
to an act of the,29th Lbgialature,affectiveJanuary 26, 1905,had
purchawwdthe Alamo prop&ty in San'Atitonio,  and had dwllvwrw~wuw
to the carw and:aus~ody'Of'the~Dau~tbrw  of the Rwpublia,ofTexaw.
Said propertyvae:,'tobe meiiitainbdby wdid~Da@it~w of the R*$pablii
"la good order ~r&rwpalF,~withoutcharge to &ie State,'awa'eaored
memorial,"thw own&-whip,thwreof rwmalnlngin Vie'Statw. gevdra&years
thwrwaftwr, atlis~Cellbd'Stswldn
                               of the Legiilaturw, In 1911,'thegeneral
approprlatIod,'W11.uwe.snacted,and,~conUinwdthw,foll~l~~provision:
              ;,
               ,' :
                                              '"ForThe Yeais
                                                    Endlltg’- "



                                     “Au& 31, 1929           “Au& 31, 1913


    Vor the irprovementof
    the Alamo propertybw-
    longingto the State of
    Twxaw, in thw City of
    San Antonio,to be ex-
    pendedundwr thw direction
    of the Supwrintwndent of
    PmblIc Buildingwand
    Grounds,upon approval
    of thw Governor . I . . 0 0 e q I a e $5,000.00


              Objectionyaw made to said appropriationbill that it
vaw violativeof Swctlon35, Article 3 of our Constitution. In diw-
cuwwingthiw objection,Chief JuwtlceBrown wrote a.8follows:

              "To the argumentthat the dirwctlona.8to
    expenditureof the $5,000 is unconwtitutional,it
    lw wuffiolwntto way that from this language-
    'no bill (exceptgeneralappropriation  bills,vhioh
    may embracethe variouwsubjectsand accountw,{or
    and on accountof which moneys are appropriated)
    shall containmorw than onw wubject,which shall
    be expressedIn its titlw' - the excwptlonrwliwvew
    that bill from the limitationand pemite the wemw
    treatmentof each wubjwctof the appropriationbill
    that would apply if it vwrw wmbracwdin a wwparatw
    bill.

              "It cannot be that a wwpantw and independent
Honorable Weaver Baker, page 7, o-6965



       Lav would bw nwowewary to direct and control the
       expenditure of every item of appropriation."

               Aleo, regarding the legality of certain provirionw
contained la en appropriation bill, sew the caee of Booth b Flinn
v. Miller, (Sup. Ct. of Penn.) 85 A. 457.

               Constitutional proriwions on titles of bills must bw
conwtruwd liberally In order to sustain t+w validity of the title
and the etatute. Marrow ana technical COnd,NCtiO,U whould bw
aroldbd. Sutherland Statutory Construction, 3rd Edition, (horack),
p. 292, par. 1704.

               Also, "In deciding the coastltutionality of a etitute
l l   l, w~wry PreamptiOn faTOr thW Talidity Of the Act. Aw iw true
in cawwe prw6wntlng other c.onwtltutlonaliewuw8, thw Courta avoid de-
claring an Act unconwtltutionalwhwnerer possible.* Id., p. 295,
par. 1906.

               "All prorisionP that are incidental or auxiliary to,
or In any reasonable q wnsw will promote the object Indicated In the
title, legltlmately may be Included in the Act." Id., 'p. 296, par.
1707.

                 Also, the following quotation from 59 C. J., p. 812,
paragraph 373,   is most aignlficant:

                 "All matters, hovever, which arw germane to,
       and natyrally connected with, the eubjwct announced
       by the title of an Act and not wxc$udwd thwrwby are
       corwrad by It and may validly be included in thw
       statute.'

               It le therefore the opln$on of this department that
thw proris'ioneof the Leglelation under consideration are legal and
effectITe, according to the reading thereof. It is also our opinion
that the Board of Control is empowered to activate such abandonwd
facilltlew, and to rwconrwrt and maintain them in the manner prorldwd
in such lwglwlation.

                                                          Yours rwry tru4

                                                    Al'TOFRlKfGEKSEALOFTlEAS


                                                    BY
                                                                L. H. Flwvwllen
                                                                      Aselwtant

IHF:EP